Citation Nr: 1500775	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 20 percent for lumbar degenerative disc disease status post extreme lateral interbody fusion (XLIF).  

2. Entitlement to a rating higher than 20 percent for status post patellectomy with degenerative joint disease of the left knee (previously under DC 5257) (also claimed as left leg condition).

3. Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and in December 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  Although the Veteran in his May 2012 Form 9 appeal limited his appeal to the left knee, he clarified during the hearing that all three issues listed on the title page were on appeal and presented testimony on all the issues.  Thus these issues are currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A copy of the Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his left knee and lumbar spine in September 2009 and for his right knee in November 2009.  In October 2014 he testified that his left leg gave out and he had to sit down after walking across the street.  He stated that doctors have told him he had a ligament tear in his left knee and he experienced locking.  The Veteran's spouse testified that his service-connected spine and bilateral knee disabilities have gotten worse and the Veteran moves very slowly.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee and lumbar spine disabilities.  

There also are various outstanding VA treatment records that need to be associated with the file.  During the Board hearing the Veteran indicated that he was treated at the VA clinic in St. Petersburg for the neurological problems associated with his lower back.  In his claim received in June 2009, he stated that he has been treated at the VA Brooksville outpatient clinic.  A VA treatment record in February 2010 indicated that Veteran was receiving physical therapy and the notes would be scanned into the Computerized Patient Records System (CPRS).  A July 2010 VA treatment record shows that the physical therapy records are part of Vista Imaging.  As none these records appear in the file an attempt needs to be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA providers.  In addition to the information that the Veteran provides, obtain VA treatment records for the knees and lower back from 2008 the present from the VA St. Petersburg Clinic and the VA Brooksville Clinic.  Obtain the physical therapy records from 2009 that are accessible through Vista Imaging.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After obtaining all available outstanding records, schedule the Veteran for a VA examination to evaluate his right knee and left knee disabilities.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a.) The evaluation of the knees should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  The examiner should determine whether there is instability or recurrent subluxation of the right knee and left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

b.) The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  
   
3. Arrange for a VA examination to determine the nature, extent, and severity of the Veteran's lumbar spine disability.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a.) The examiner should address the range of motion and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets in.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.    

b.) The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability.

c.) The examiner should specifically indicate whether there is any neurological impairment associated with the low back disability.  If there is neurological impairment the examiner should identify the nerve or nerves involved and determine the manifestations.  
   
4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


